Citation Nr: 0822398	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-30 884	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a compensable rating for migraine type 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to May 1976. These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Waco RO that, in pertinent part, 
denied an increased rating for bilateral pes planus, and 
granted service connection for migraine-type headaches, rated 
noncompensable. In December 2004, a hearing was held with a 
Decision Review Officer (DRO); a transcript of the hearing is 
of record. The veteran had requested a Board hearing; he 
withdrew the request in June 2007.

The matter of the rating for migraine type headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

The veteran's bilateral pes planus is manifested by loss of 
longitudinal arches and mild pronation, and requires the use 
of orthotics; there is no objective evidence of marked 
deformity, pain on manipulation or use, accentuated, swelling 
on use, or characteristic callosities.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (Code) 5276 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1), including as amended effective May 
30, 2008.  See Fed. Reg. April 30, 2008; Vol. 73, No. 84, pp. 
23353-23356.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (to include the rating assigned and the effective dates 
of award).  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the Court held that in an increased rating claim, VCAA 
notice must include with some specificity notice of what 
evidence is needed to support the claim.  

A May 2003 letter (prior to the RO's initial adjudication of 
the increased rating claim for bilateral pes planus) informed 
the veteran of evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  An August 2007 letter from the RO provided 
notice regarding disability ratings and effective dates of 
awards.  A May 2004 statement of the case (SOC), and October 
2004, April 2005, and March 2008 supplemental SOCs (SSOCs) 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the basis for the denial of 
the claims.  While complete notice was not provided prior to 
the initial adjudication of the claim and the RO's letters 
did not provide specific notice regarding the criteria for a 
higher rating for pes planus, resulting in a notice defect, 
such defect does not affect the essential fairness of the 
adjudication process.  The veteran's representative's June 
2008 letter reflects actual knowledge of the criteria for a 
higher rating (see page 2).  Furthermore, after the appellant 
received the notice of the rating criteria for pes planus via 
SOC/SSOC and other critical notice, he had ample time and 
opportunity to respond/supplement.  The claim was thereafter 
readjudicated.  See March 2008 SSOC.  The veteran responded 
to that adjudication by stating he had no additional evidence 
or information to submit.  He is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  At the 
December 2004 hearing, the veteran stated that he would 
submit additional evidence of private treatment; he has not 
done so.  In June 2008, the veteran's representative 
indicated that there was noncompliance with the Board's 
August 2007 remand instruction to ask the veteran to identify 
treatment for his feet since December 2003.  The Board notes 
that August 2007 correspondence asked the veteran to identify 
all VA and non-VA healthcare providers that have treated him 
for his condition.  The wording of this (All by definition 
would encompass since December 2003) is responsive to the 
Board's request.  Significantly, the veteran's only response 
to this request was to indicate (after the March 2008 SSOC 
was issued) that he had no additional evidence or information 
to submit.  The veteran has been examined by VA.  Evidentiary 
development is complete to the extent possible. VA's duty to 
assist is met.




II. Factual Background

A June 2003 VA treatment record notes the veteran's 
complaints of cramping in his arches.  The podiatrist 
observed low arches with "latemidstance".  The assessment 
was pes planus with uncontrolled pronation. 

At a December 2003 hearing before a hearing officer, the 
veteran testified that he received treatment for pes planus 
two or three times a week.  He stated that his feet swelled, 
that he wore special shoes, and that he took medication for 
pain.  He stated that his bilateral foot disability affected 
his daily life in that he could not do any work requiring 
walking for any distance or extended period of time.  

On March 2005 VA examination, the veteran complained of foot 
pain, fatigability, numbness, and tingling.  His only 
treatment was using corrective shoes and inserts (which 
helped somewhat).  He experienced pain on attempting to walk 
any distance.  Physical evaluation revealed that the ventral 
surfaces of the feet showed no calluses, local heat or 
redness, edema, or ulcerations.  There was no objective 
evidence of painful motion of his feet, weakness, 
instability, or abnormal weight bearing.  There was no pain 
on manipulation of the feet.  The examiner opined that the 
veteran's foot pain was ischemic pain related to vascular 
disease in his legs and feet.

On January 2008 VA examination, the veteran complained of 
pain in the middle of both arches and foot pain with standing 
for up to ten minutes or walking more than 1/2 a block.  The 
examiner commented that it had been difficult to evaluate the 
veteran in the past several years because he also has 
advanced vascular disease.  Examination revealed that the 
veteran had almost complete loss of the longitudinal arch 
when standing and that with walking he had mild pronation of 
both feet.  The right foot showed no signs of calluses, 
ulceration, edema, or tenderness to palpation of the ventral 
surface.  He could flex his toes to 20 degrees but he was 
unable to extend his toes.  There was no tenderness medially 
or laterally, or tenderness of the Achilles tendon.  There 
was no pain on manipulation of the right foot.  Regarding the 
veteran's left foot, there was grade III pes planus with 
almost a complete loss of the arch.  There were no calluses 
or ulceration on the ventral surface, or edema.  There was no 
medial or lateral tenderness, or tenderness of the Achilles 
tendon.  There was mild pronation of the left foot with 
walking.  The veteran did not walk with a limp, nor was there 
any indication of abnormal weight bearing.  Bilaterally, 
there was no painful motion, pain on manipulation, weakness, 
or instability.  The Achilles tendons were aligned normally, 
bilaterally.  The impression was bilateral pes planus with 
minimal disability and no progression.  

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As explained below, the Board has found that 
"staged" ratings are not appropriate in this case.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Pes planus (flatfoot) is rated under Code 5276, which 
provides a 10 percent rating where the pes planus is 
moderate, whether unilateral or bilateral, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, and pain on manipulation and use of 
the feet.  Where pes planus is bilateral and severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, a 30 
percent rating is to be assigned.  Where the pes planus is 
bilateral and pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is to be assigned.  38 C.F.R. § 4.71a, 
Code 5276.

Based on clinical findings, the veteran's bilateral foot 
disability does not warrant a rating in excess of 10 percent 
at any point during the appeal period.  Both VA examinations 
found no evidence of painful manipulation, edema, calluses, 
or ulceration, and only mild pronation was noted.  While the 
veteran complains of pain with walking or standing for short 
periods of time, this alone is insufficient to warrant a 
higher rating.  The January 2008 examiner noted that the 
veteran does not walk with a limp; there was no evidence of 
abnormal weight-bearing on either examination; and other 
factors such as weakness, instability, and painful motion 
were considered but they were not found on examination.  
Significantly, the veteran's disability picture is 
complicated by functional impairment (walking or standing) 
due to nonservice-connected pathology, i.e., advanced 
vascular disease.  Impairment due to nonservice-connected 
pathology may not be considered in rating the service 
connected pes planus.  The medical evidence shows that the 
disability due to pes planus alone is "minimal" and "with 
no progression".  In short, the schedular criteria for a 
rating in excess of 10 percent are not met.

The Board has also considered whether referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) is 
indicated .  The record reflects that manifestations of (and 
impairment due to) the veteran's flat feet are contemplated 
by the schedular criteria.  Furthermore, he has not required 
frequent hospitalization for the disability nor is there any 
other indication in the record that the average industrial 
impairment due to the flat feet would be in excess of that 
contemplated by the rating assigned.  Accordingly, the Board 
concludes that referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim; 
the "benefit-of-the-doubt doctrine" does not apply; and the 
claim must be denied.  


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

On review of the record, the Board finds that the matter of 
the rating for migraine-like headaches requires additional 
development.  In the August 2007 remand, the Board sought 
development for specific information needed to rate the 
veteran's headaches (and not provided on March 2005 VA 
examination).  In particular, it was requested that a 
neurological examiner opine whether the veteran had 
characteristic prostrating attacks and, if so, their 
frequency.  On January 2008 neurological evaluation, it was 
noted that during the veteran's headaches he went into a dark 
room and took medication, and was unable to maintain his 
usual activities.  The examiner did not specifically opine 
whether the veteran had prostrating headaches, and inferences 
drawn from the information that he would go into a dark room 
during headache attacks provide insufficient information to 
determine whether at such times the headaches are 
prostrating.  Under Stegall v. West, 11 Vet. App. 268 (1998), 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a neurologist to 
determine the nature and severity of his 
migraine-type headaches.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies 
must be completed.  The examiner should 
report all findings in detail, and must 
opine regarding the nature, frequency and 
duration of the headaches, specifically, 
whether he has characteristic prostrating 
attacks (and if so their duration and 
frequency).  The examiner must explain 
the rationale for all opinions given.

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


